UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ECHO BAY PHARMACEUTICALS, LLC,                                                                6/29/21
           Plaintiff,                             20-CV-6345 (BCM)
      -against-                                   ORDER
TORRENT PHARMA, INC.,
           Defendant.

BARBARA MOSES, United States Magistrate Judge.

      After consultation with the parties, and for the reasons discussed at today's status

conference, it is hereby ORDERED that:

      1. Status Conference. Judge Moses will conduct a status conference on September 20,
         2021, at 11:00 a.m., in Courtroom 20A of the Daniel Patrick Moynihan United States
         Courthouse. This is an in-person conference. Counsel are advised to consult the Chief
         Judge's current entry protocols, available at https://nysd.uscourts.gov/covid-19-
         coronavirus, in advance of the conference. No later than September 13, 2021, the
         parties shall submit a joint status letter outlining the progress of discovery to date,
         describing any discovery or scheduling disputes that require judicial intervention, and
         updating the Court on settlement efforts, if any.

      2. Written Discovery. Written discovery shall continue. Deposition discovery shall
         await further order of the Court.

Dated: New York, New York
       June 29, 2021
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
